Citation Nr: 1729132	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  17-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability, to include arthritis and degenerative disc disease (DDD), spondylosis, scoliosis, and invertebral disc syndrome (IVDS) of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to August 1954.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

Based on the nature of the Veteran's various lower back diagnoses, symptoms described, and information submitted or developed in support of the claim, the Board finds that it is appropriate to recharacterize the claim as entitlement to service connection for a low back disability, to include arthritis and DDD, spondylosis, scoliosis, and IVDS of the lumbar spine.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran originally appealed a claim for service connection for interstitial pneumonia; however, that claim is not before the Board as the RO granted service connection in a March 2017 rating decision.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss related to noise exposure incurred during service.  The Veteran and his attorney have submitted statements asserting that his hearing loss began after being around heavy equipment and jet engines without hearing protection and that he experienced temporary hearing loss on the firing range at times.  The Veteran's exit examination does not include an audiogram; however, a whisper test was conducted with normal results. 

The Veteran asserts that he wore custom hearing protection during his 42 years as a civilian logger and was otherwise not exposed to loud noises after service.  In addition, the Veteran asserts that he noticed hearing loss in his fifties and has had to wear hearing aids.  

On March 2015 VA examination, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by noise exposure during service.  The examiner noted that whispered voice testing completed in service was not frequency specific and could not be used as evidence of either normal or impaired hearing.  He further noted that the Veteran reported first being concerned about hearing loss in the 1990s, but explained that hearing loss is normally slowly progressing with a person being generally unaware of difficulties until the loss is of sufficient severity to cause a hearing handicap and interfere with activities of daily living.  He indicated that the Veteran's longest unprotected noise exposure was from logging after military service.  He concluded that there was no historical evidence to support that the Veteran's current hearing loss was incurred or aggravated during the Veteran's service.  In July 2017 argument, the Veteran's attorney argued that the March 2015 opinion is inadequate because it indicates that all of the Veteran's post-service job-related noise exposure was unprotected, which is contrary to the Veteran's assertions that he wore custom hearing protection for that job.  As such, remand for an addendum opinion is necessary. 

The Veteran also contends that he has a current low back disability, to include arthritis and DDD, spondylosis, scoliosis, and IVDS of the lumbar spine.  The Veteran submitted statements that while serving in Korea, he was running when he had an accident and fell on his back.  The following day he was unable to get up and asserts he was not able to work "for a while" after the incident.  Service treatment records (STRs) show that the Veteran reported to sick call in June 1954 and returned over the following month in order to receive treatment for the pain.  The Veteran has reported that he was laid up for a while after this injury, and has had pain since.  The Veteran alleges that he did not seek more consistent treatment post-service because he was told that there was little to be done to help his back pain by the treatment providers he did see.  He has indicated that the doctors he saw shortly after service have since passed away and the records are unavailable.

On March 2015 VA examination, the examiner opined that it was less likely than not that the Veteran's current back disability was incurred in or caused by the Veteran's service.  Although the Veteran described a continuity of pain since service, the examiner provided a rationale that there was "no strong evidence to support claim that back condition with injury in the 1950s persisted at present time."  He indicated his opinion was based solely on the fact that there were no additional follow ups made over the years, especially shortly after the Veteran left service.  In July 2017 written argument, the Veteran's attorney asserted that this opinion is inadequate because the examiner relied on the lack of evidence of pain or treatment for the Veteran's low back disability in making his determination that the disability was less likely than not a result of the in-service event or injury, even though the Veteran alleged a continuity of pain since service.  Thus, the Board finds that remand for an addendum opinion that considers the Veteran's statements regarding continuity of symptomatology is necessary.

Further, the Board finds that there may be outstanding private and VA treatment records.  VA records indicate that he sees a private primary care physician for his back pain.  However, there are no treatment records in the record from a private physician for back treatment.  

Regarding VA treatment records, the Veteran was provided a VA examination in March 2015, which found that he has a current back disability.  The VA examiner partially depended upon reports of X-rays and an MRI performed in July 2011, and X-ray results in September 2014.  However, records of those results are not of record.  Additionally, the most recent VA treatment records that have been associated with the claims file are from December 2016.  Therefore, updated VA treatment records should also be associated with the claims file on remand.


Accordingly, the matters are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA records from December 2016 to the present.  Additionally, obtain reports of VA X-rays and MRI results for the following dates; July 18, 2011 X-ray of the thoracic spine, July 21, 2011 MRI of the lumbar spine, and September 2, 2014 X-ray of the lumbar spine.  

2.  With any needed assistance from the Veteran, obtain any identified private treatment records, including any treatment records for bilateral hearing loss and a low back disability from his primary care physician.  If unable to obtain such records, document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the development requested in items 1 and 2, the file should be provided to the March 2015 VA examiner or, if unavailable another qualified examiner of appropriate expertise, for a clarifying opinion as to the nature and etiology of the Veteran's low back disability.  The claims file should be made available to the reviewing clinician in conjunction with this request.

The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

The reviewing clinician should specifically address the following question: 

Is it at least as likely as not (a 50 percent of greater probability) that the Veteran's current low back disability is related to his service, including treatment for low back pain following a fall in Korea in June 1954?  

For purposes of providing this opinion, the examiner must accept as true, and must consider, the Veteran's lay statements that he has experienced ongoing back problems since service, sought treatment, but that the doctors were unable to help with the low back disability.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate the same and provide a supporting rationale as to why an opinion cannot be made without resorting to mere speculation.  

4.  After completing the development requested in items 1 and 2, the file should be provided to the March 2015 VA examiner or, if unavailable another qualified examiner of appropriate expertise, for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  The claims file should be made available to the reviewing clinician in conjunction with this request.

The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

The reviewing clinician should specifically address the following question: 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss is related to his service, specifically to his in-service exposure to heavy machinery and jet engines without hearing protection?

For purposes of providing this opinion, the examiner should accept as true, and must consider, the Veteran's statements that he noticed a few instances of temporary hearing loss on the firing range in service, and that his hearing would return after a while; and that he wore customized hearing protection after service during his civilian career and had no other post-service exposure to loud noise.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the reviewing clinician must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied provide the Veteran and his attorney with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if necessary.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




